                         Case 3:20-cv-01886-EMC Document 79 Filed 05/06/20 Page 1 of 3


               1   SHANNON LISS-RIORDAN, SBN 310719              GIBSON, DUNN & CRUTCHER LLP
                   sliss@llrlaw.com                              THEODORE J. BOUTROUS JR., SBN 132099
               2   ANNE KRAMER, SBN 315131                         tboutrous@gibsondunn.com
                   akramer@llrlaw.com                            THEANE D. EVANGELIS, SBN 243570
               3   LICHTEN & LISS-RIORDAN, P.C.                    tevangelis@gibsondunn.com
                   729 BOYLSTON STREET, SUITE 2000               BLAINE H. EVANSON, SBN 254338
               4   BOSTON, MA 02116                                bevanson@gibsondunn.com
                   Telephone:     (617) 994-5800                 HEATHER L. RICHARDSON, SBN 246517
               5   Facsimile:    (617) 994-5801                    hrichardson@gibsondunn.com
                                                                 333 South Grand Avenue
               6   Attorneys for Plaintiffs Christopher James    Los Angeles, CA 90071-3197
                   and Spencer Verhines, individually and on     Telephone: 213.229.7000
               7   behalf of all others similarly situated       Facsimile: 213.229.7520
               8                                                 JOSHUA S. LIPSHUTZ, SBN 242557
                                                                   jlipshutz@gibsondunn.com
               9                                                 555 Mission Street, Suite 3000
                                                                 San Francisco, CA 94105-0921
           10                                                    Telephone: 415.393.8200
                                                                 Facsimile: 415.393.8306
           11
                                                                 Attorneys for Defendant
           12                                                    UBER TECHNOLOGIES, INC.
           13
                                                 UNITED STATES DISTRICT COURT
           14
                                              NORTHERN DISTRICT OF CALIFORNIA
           15

           16      CHRISTOPHER JAMES and SPENCER                 Case Nos. 3:19-cv-06462-EMC, 3:20-cv-01886-
                   VERHINES, individually and on behalf of all   EMC
           17
                   others similarly situated,
                                                                 JOINT STIPULATION REGARDING
           18                                                    PLAINTIFFS’ FIRST AMENDED
                                         Plaintiffs,
                                                                 CONSOLIDATED COMPLAINT
           19
                          v.
                                                                 Honorable Edward M. Chen
           20
                   UBER TECHNOLOGIES, INC.,
                                                                 Action Filed:   October 8, 2019
           21                                                    Trial Date:     None Set
                                         Defendant.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                        JOINT STIPULATION REGARDING PLAINTIFFS’ FIRST AMENDED CONSOLIDATED COMPLAINT
Crutcher LLP
                                            Case Nos. 3:19-CV-06462-EMC, 3:20-cv-01886-EMC
                         Case 3:20-cv-01886-EMC Document 79 Filed 05/06/20 Page 2 of 3


               1                                              STIPULATION
               2          Pursuant to Civil Local Rule 6-1(a), Thomas Colopy, Spencer Verhines, and Christopher
               3   James (“Plaintiffs”) and Uber Technologies, Inc. (“Defendant”) (collectively, the “Parties”), by and
               4   through their respective counsel of record, hereby stipulate and agree as follows:
               5          WHEREAS, Plaintiff Colopy filed a Class Action Complaint against Defendant on October 8,
               6   2019 (Colopy Dkt. 1) and a First Amended Class Action Complaint against Defendant on January 3,
               7   2020 (Colopy Dkt. 33);
               8          WHEREAS, Defendant answered Plaintiffs’ First Amended Class Action Complaint on
               9   February 3, 2020 (Colopy Dkt. 34);
           10             WHEREAS, Plaintiffs filed a separate class action complaint against Defendant in San
           11      Francisco Superior Court, which Defendant promptly removed to federal court on March 17, 2020
           12      (Verhines Dkt. 1), and Plaintiffs filed a First Amended Complaint against Defendant on March 24,
           13      2020 (Verhines Dkt. 27);
           14             WHEREAS, the Court ordered Verhines consolidated with Colopy on April 1, 2020 (see
           15      Verhines Dkt. 46);
           16             WHEREAS, Plaintiffs filed a Consolidated Class Action Complaint on April 16, 2020
           17      (Colopy Dkt. 42);
           18             WHEREAS, Defendant intended to respond to Plaintiffs’ Consolidated Class Action
           19      Complaint by April 30, 2020;
           20             WHEREAS, at the April 22, 2020 hearing, Plaintiffs represented that they intend to dismiss
           21      their class claims so that they can proceed directly to having their motion for summary judgment on
           22      misclassification heard;
           23             NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate and
           24      agree that the time for Defendant to respond to Plaintiffs’ Consolidated Class Action Complaint is
           25      enlarged to May 21, 2020, but that Defendant need not respond to Plaintiffs’ Consolidated Class
           26      Action Complaint at all if Plaintiffs file a First Amended Consolidated Complaint. In the event that
           27      Plaintiffs file a First Amended Consolidated Complaint, Defendant shall file its response to Plaintiffs’
           28      First Amended Consolidated Complaint within 14 days.

                                                                      1
Gibson, Dunn &
                        JOINT STIPULATION REGARDING PLAINTIFFS’ FIRST AMENDED CONSOLIDATED COMPLAINT
Crutcher LLP
                                            Case Nos. 3:19-CV-06462-EMC, 3:20-cv-01886-EMC
                        Case 3:20-cv-01886-EMC Document 79 Filed 05/06/20 Page 3 of 3


               1         IT IS SO STIPULATED.
               2
                   Dated: May 1, 2020                   GIBSON, DUNN & CRUTCHER LLP
               3

               4
                                                        By:               /s/ Theane Evangelis
               5                                                            Theane Evangelis
               6                                                         Attorneys for Defendant
                                                                       UBER TECHNOLOGIES, INC.
               7

               8
                   Dated: May 1, 2020                   LICHTEN & LISS-RIORDAN, P.C.
               9

           10
                                                        By:                     /s/ Shannon Liss-Riordan
           11                                                                     Shannon Liss-Riordan
           12                                           Attorneys for Plaintiffs Christopher James and Spencer
                                                           Verhines, individually and on behalf of all others
           13                                                              similarly situated
                                                                               ISTRIC
           14                                                             TES D      TC
                                                                        TA




                                                                                                 O
                                                                   S


           15




                                                                                                  U
                                                                  ED




                                                                                                   RT
                                                                                       TED
                                                              UNIT




                                                                                GRAN
           16




                                                                                                         R NIA
           17
                                                                                            . Chen
           18                                                                        ward M
                                                              NO




                                                                            Judge Ed
                                                                                                         FO
                                                               RT




           19
                                                                                                     LI

                                                                       ER
                                                                   H




                                                                                                 A


           20                                                               N                        C
                                                                                              F
                                                                                D IS T IC T O
           21                      Dated: 5/6/2020                                    R

           22

           23

           24

           25

           26

           27

           28

                                                               2
Gibson, Dunn &
                       JOINT STIPULATION REGARDING PLAINTIFFS’ FIRST AMENDED CONSOLIDATED COMPLAINT
Crutcher LLP
                                           Case Nos. 3:19-CV-06462-EMC, 3:20-cv-01886-EMC
